DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the information disclosure statement filed 2 July 2019, the Name of Patentee or Applicant of cited Document for Foreign Patent Document 1, “MOSIMANN” is misspelled as “MOSLMANN”. 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Objections
Claim 1 is objected to because of the following informalities: “means comprises” is grammatically incorrect. A suggested correction is “means comprise”. Appropriate correction is required.
Claim 1 is also objected to because of the following informalities: It seems there is a typo on “thinness”.  It should be “thickness”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the terms “form-locking” and “force-locking” in line 11. The specification uses these terms in p. 2 line 27 but does not define these terms. Claims 2-11, which are dependent on claim 1, are similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the terms “form-locking” and “force-locking” in line 11. This limitation is unclear because it is unclear what type of connection they are. Claims 2-11, which are dependent on claim 1, are similarly rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or Such claim limitation(s) is/are: “fastening means” in claims 1 lines 2, 14, and 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim limitation 3 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffmeister et al (U.S. No. 3,120,705 A).

    PNG
    media_image1.png
    915
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    757
    459
    media_image2.png
    Greyscale

In regards to claim 1, Hoffmeister et al teaches a flow-driven dental instrument (figs. 1-6) comprising a grip part (grip part in annotated fig. 2), a head part (head part in annotated fig. 2), a media line (9) for a medium and a fastening means for connecting the head part with the grip part, wherein the grip part is constructed in the form of a sleeve 3,16 with a first end (first end in annotated fig. 1) and a second end (second end in annotated fig. 1), a media connection (12) for a supply line (9) providing the medium is disposed on the first end (first end in annotated fig. 1) 
 the media line (9) is connected to the head part in a form-locking manner (col. 4 lines 23-31), the media line (9) 
the fastening means comprises an external thread (20) and a nut (21) having an internal thread (col. 4 lines 1-3) corresponding to the external thread, the nut is disposed in the grip part (grip part in annotated fig. 2) and, at least in a direction toward the head part, is held in the grip part in a fixed position relative to said grip part, and to fasten the head part to the grip part, the nut is at least partially screwed onto the fastening means (col. 4 lines 1-3), 
wherein the external thread (20) is provided on a sleeve (2) disposed around the media line (9) on an outer wall of the media line (outer wall of media line in annotated fig. 2) between a first end of the media line (first end of the media line in annotated fig. 1) and a second end of the media line (second of the media line in annotated fig. 1), and is connected to the outer wall in a material-locking manner (col. 4 lines 8-11) and wherein in a region comprising the sleeve and together with the sleeve, the media line (9) comprises a first wall thinness (first wall thinness in annotated fig. 2) and, in a remaining region, comprise a second wall thickness (second wall thickness in annotated fig. 2), whereby the first wall thickness is greater than the second wall thickness. 

In regards to claim 2, Hoffmeister et al further teaches a flow-driven dental instrument wherein the media lines (9, 10 in figs. 1, 2) are constructed as tubes.  

In regards to claim 3, Hoffmeister et al further teaches a flow-driven dental instrument wherein the nut (21) is held in the grip part (grip part in annotated fig. 2), in a direction toward 

In regards to claim 8, Hoffmeister et al further teaches a flow-driven dental instrument wherein the sleeve (2) is connected to the outer wall of the media line (9) in a material-locking manner by soldering (col. 4 lines 8-11).  

In regards to claim 9, Hoffmeister et al further teaches a flow-driven dental instrument wherein the media line is a compressed air line for propellant air (9) or a spray water line (10) (figs. 1, 2; col. 3 lines 53-56).  

As best understood by the examiner, in regards to claim 10, Hoffmeister et al further teaches a flow-driven dental instrument wherein the sleeve (2) is disposed around at least two media lines (9, 10 in figs. 1, 2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmeister et al and further in view of Sotman et al (U.S. No. 4,017,974 A).
In regards to claim 5, Hoffmeister does not explicitly teach a flow-driven dental instrument wherein the second wall thickness is between 0.1 mm and 0.3 mm and/or the first wall thickness is between 0.2 and 0.5 mm, but Hoffmeister teaches tubes for media (9, 10 in figs. 1, 2) with a second wall thickness (second wall thickness in annotated fig. 2) and a first wall thickness (first wall thinness in annotated fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art to try the second wall thickness between 0.1mm and 0.3mm and/or the first wall thickness between 0.2 and 0.5 mm (or any desired thickness) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the product wherein the second wall thickness is between 0.1 mm and 0.3 mm. Doing so would allow selection of an ideal wall thickness for different first and second wall materials for media lines carrying different media, as the first and second wall thickness may impact the strength of the media lines and overall weight of the instrument. 

 In regards to claim 7, Hoffmeister et al does not explicitly teach a flow-driven dental instrument wherein the external thread of the sleeve comprises a pitch of 0.2 to 0.4 mm, but Hoffmeister teaches a sleeve (2) with external threads (20) (figs. 1, 2; col. 4 lines 1-3). Thus, it would have been obvious to a person of ordinary skill in the art to try the external thread of the sleeve comprising a pitch of 0.2 to 0.4 mm (or any desired pitch) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the product wherein the external thread of the sleeve comprises a pitch of 0.2 to 0.4 mm. Doing so would allow for different mechanical advantages associated with different pitches. 

In regards to claim 11, Hoffmeister et al fails to teach a flow-driven dental instrument wherein the sleeve and/or the media line comprise stainless steel, brass, or copper-nickel-zinc alloy, though Hoffmeister does mention that the outer walls of the media line (9) are connected to the sleeve (2) by soldering (col. 4 lines 8-11). However, Sotman et al teaches a flow-driven dental instrument wherein the media line comprises stainless steel (tubes 44, 46 and 48 in fig. 1; col. 2 lines 65-67, col. 3 lines 21-23).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of flow-driven dental instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffmeister et al to incorporate the teachings of Sotman et al and provide a flow-driven dental instrument wherein the media line comprises stainless steel. Doing so would provide the media lines with durability (Sotman col. 2 lines 65-67). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.N.H./            Examiner, Art Unit 3772

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772